— Determination of the respondent New York City Housing Authority dated April 25, 1990, which terminated petitioners’ public housing tenancy, is unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this court by the order of the Supreme Court, New York County, Carmen Beauchamp Ciparick, J., entered January 22, 1991) is dismissed, without costs.
While the evidence offered by respondent in support of its claim that petitioners’ son resided with them in violation of a permanent order of exclusion was hardly compelling, consisting as it did only of the son’s unverified, hearsay statement to respondent’s police officers, it was nevertheless sufficient to require petitioners to come forward with some evidence that their son in fact resided elsewhere. Petitioners, however, offered nothing but blanket denials found unworthy of belief by the Hearing Officer. That credibility determination will not be second guessed by this court (see, Matter of Jimenez v Popolizio, 180 AD2d 590; Matter of David v Christian, 134 AD2d 349). We also reject petitioners’ claim that the penalty of termination was excessive. Concur — Sullivan, J. P., Rosenberger, Wallach, Ross and Kassal, JJ.